         Case 2:19-cv-05255-ETH Document 19 Filed 06/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRACY DELGREGO                                :          CIVIL ACTION
                                              :
              v.                              :
                                              :
ANDREW SAUL, Commissioner of                  :
Social Security                               :          NO. 19-5255

                                        ORDER

       AND NOW, this 19th day of June, 2020, upon consideration of Plaintiff’s brief

(Doc. 12), Defendant’s unopposed Motion to Remand (Doc. 17), and the administrative

record (Doc. 11), IT IS HEREBY ORDERED that the Motion for Remand is

GRANTED, and the case is REMANDED to Defendant for further administrative

proceedings consistent with the accompanying Memorandum, including consideration by

an ALJ other than the ALJ whose decision is under review.

       This remand is ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g). The

Clerk of Court shall mark this case closed for statistical purposes.

                                           BY THE COURT:

                                           /s/ ELIZABETH T. HEY
                                           ___________________________________
                                           ELIZABETH T. HEY, U.S.M.J.
